DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-6, 8-9, 16-18 and 20-28, now renumbered as claims 1-20, have been examined. 

Allowable Subject Matter
Claims 1-6, 8-9, 16-18 and 20-28 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 08/05/2022, have been fully considered and are persuasive. 

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 16 and 21 are allowed for reasons presented by the applicant in the Remarks. Claims 2-6, 8-9, 17-18, 20 and 22-28 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Mahaffey teaches: Initially, a user’s device is connected to an online application such as an online game via an unsecure network connection. When the user switches to a secure application such as a banking application, a request by the secure application to connect to a network is intercepted and a connection policy is evaluated to determine the type of connection that is required for the secure application. The policy may specify that a secure network connection is required for the secure application. The context information associated with the existing network connection is collected to determine the security level of the existing network connection. If the existing network connection offers a security level that is different from what is specified by the policy, the system terminates the existing network connection and requests a new network connection that offers the appropriate level of security required by the secure application. The request for the new network connection includes the type of network connection required by the secure application. Prior art of record Pang teaches: A client sends a first handshake message to the load balancing device that includes a session id, version number of the secure socket layer supported by the client and cipher suite information that includes supported security algorithms. Prior art of record Edgar teaches: The ATP client sends an ATP Session Initiation Request packet that includes the maximum length of the session key supported by the client and maximum length of the RSA public key supported by the client. Prior art of record Bae teaches: The UE capability generated by the terminal includes network slice information and security capability. The network slice information includes a network slice indicator indicating a type of network slices, information related to the network slices set in the terminal, identifier information of the network slice etc. The security capability includes information related to a security algorithm, security levels for each network slice etc. The terminal transmits connection request messages that include the security capability. 
However, Mahaffey, Pang, Edgar and Bae fail to teach: “determining, by user equipment (UE), a security attribute of a session of the UE, wherein the security attribute of the session is a security attribute of a slice corresponding to the session”, i.e., the prior arts of record fail to teach determining, by the UE, the security attribute of a slice corresponding to the existing session of the UE. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20180332047 to Shah et al: An IoT E2E Service Layer Security Management system supports methods/procedures to allow an application to establish, use, and teardown an IoT SL communication session that has application specified E2E security preferences and that targets one or more SL addressable targets (e.g. an IoT application, device, or gateway SL addressable resource). E2E SL Session based methods/procedures achieve a required overall E2E security level, by allowing IoT SL instances to influence and coordinate hop security for a multi-hop communication path spanning across multiple intermediary nodes. Methods/procedures reduce overhead, simplify and obviate the need for E2E service level nodes (initiation/termination nodes) from having to perform security service negotiation, in order to establish secure hop-by-hop security associations aligned with an E2E security requirement.
Network slice selection, assignment and routing within 5G Networks by Choyi et al: 5G Networks are anticipated to provide a diverse set of services over Network Slices (NS) using Network Function Virtualization (NFV) technologies. We propose solutions to enable NS selection and routing of traffic routing through a NS. A framework for enabling negotiation, selection and assignment of NSs for requesting applications in 5G networks is presented. A definition for service description has been developed, which is then leveraged for negotiation between an application/user equipment and the serving network. Virtualized networks or slices of virtualized networks are selected and assigned based on QCI and security requirements associated with a requested service. We also describe static and dynamic mechanisms for packet routing within NSs.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438